DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 13, 21-22, and 24 are objected to because of the following informalities:
In claims 13, 21-22, and 24, punctuation is omitted at the end of each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11-12 and 23, the recitation of “a rack-like storage device” renders the claim indefinite because of the use of relative terminology in claim language and the scope of the term is not understood when read in light of the specification. MPEP 2173.05(b)(I). For compact prosecution, the limitation is interpreted as --a rack storage device--. 
Applicant is advised that should claim 12 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim(s) 13-22 and 24-29 which depend from claim(s) 11 are similarly rejected.
Claim 28 recites the limitation “the receive device.”  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --the receiving device--. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14 and 16-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Andrea (US 2007/0288123).
Regarding claims 11 and 28, D’Andrea teaches a system (system 10) for additive manufacturing of three-dimensional objects comprising at least one mobile storage unit comprising a rack storage device (inventory holder 30) (Figs 1-2; [0017]); at least one mobile conveying unit (mobile drive unit 20) comprising a receiving device (docking actuator 130) provided for receiving the at least one mobile storage unit, the receiving device comprising a lifting device (motorized shaft) coupled to a receiving element for abutting against the at least one mobile storage unit, wherein the lifting device generates a lifting power for moving the receiving element; and wherein the receive device of the mobile conveying unit further comprises a lifting drive for generating a lifting power to the receiving element and/or the lifting element for moving the receiving element. (Figs 1-2; [0037]). 
Regarding claims 12-14, 17, and 23, as applied to claim 11, D’Andrea teaches a system wherein the rack-like storage device comprises at least one storage room; wherein the at least one storage room comprises a frame structure; wherein the frame structure comprises a plurality of frame structure portions defining the outer design of the at least one mobile storage unit, a plurality of first frame structure portions limiting the at least one storage room, and a plurality of second frame structure portions; and wherein a clearance exists between the plurality of first frame structure portions and the foundation. (Figs 1-3; [0017] and [0042]-[0045]). 
The limitations “for storing at least one powder module” and “via which the at least one mobile storage unit can be placed on a foundation” are a recitation of intended use of the claimed at least one storage room comprising a frame structure. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). 
Regarding claim 18, as applied to claim 11, the limitation “wherein the receiving element is moveable between an upper position against a first frame structure portion limiting the bottom of the at least one storage room on one side and in a lower position to be spaced apart from the first frame structure portion” is a recitation of intended use of the claimed receiving element. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). 
Regarding claim 19, as applied to claim 11, D’Andrea teaches a system further comprising a plurality of working stations for the at least one mobile conveying unit to convey the at least one mobile storage unit between (mobile drive unit 20 may represent one of several mobile drive units 20 moving inventory holders 30 in inventory system 10) ([0018]).
Regarding claim 20, as applied to claim 19, D’Andrea teaches a system wherein at least one of the plurality of working stations comprises at least one transfer interface, via which at least one powder module can be transferred from the at least one working station to the at least one mobile storage unit (Fig. 3; [0042]).
Regarding claims 21-22, as applied to claim 20, the limitations “wherein the at least one mobile conveying unit can be moved into a defined docking position, in which the at least one mobile conveying unit is moved relative to the transfer interface such that the at least one powder module can be transferred from the at least one working station into the at least one storage room of the at least one mobile storage unit received on the at least one mobile conveying unit” and “wherein the transfer interface can be closed by a closing device, wherein the closing device comprises a closing element, which can be movably supported between an open position, in which the transfer interface is released for transferring the at least one powder module from the at least one working station into the at least one storage room of the at least one mobile storage unit or for transferring the at least one powder module from the at least one storage room of the at least one mobile storage unit into the at least one working station, and a closed position, in which the transfer interface is not released for transferring the at least one powder module from the at least one working station into the at least one storage room of the at least one mobile storage unit or for transferring the at least one powder module from the at least one storage room of the at least one mobile storage unit into the at least one working station” are a recitation of intended use of the claimed at least one mobile conveying unit and transfer interface. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). 
Regarding claims 24-27, as applied to claim 23, a claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “the at least one powder module comprises a powder chamber for receiving and/or dispensing construction material,” “wherein the at least one powder module comprises a process chamber, a collector module, and/or an overflow module, configured for being filled with non-solidified construction material,” “wherein the at least one powder module further comprises a construction module within which additive construction of objects is performed,” and “wherein the at least one powder module further comprises one or more walls that define a powder room and a carrying device movably supported within the powder room,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claim 29, as applied to claim 11, D’Andrea teaches a system wherein the at least one mobile conveying unit (mobile drive unit 20) further comprises a drive device (drive module 120) provided for generating a drive force a power transmission device (motorized axle 122 and wheels 124, 126) coupled with the drive device, the power transmission device provided for transmitting the drive force to a foundation for generating a movement of the at least one mobile conveying unit (Fig 2; [0036]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (US 2007/0288123), as applied to claim 14, and in further view of Effernelli (US 2019/0009334).
Regarding claims 15-16, as applied to claim 14, D’Andrea does not specify a system wherein a mounting device mounts at least one powder module in the at least one storage room nor wherein the mounting device movably mounts the at least one powder module relative to the frame structure.
However, in the same field of endeavor, additive manufacturing facilities, Effernelli teaches a system wherein an additive manufacturing tray is mounted slidingly inside a manufacturing sleeve and held in position inside a manufacturing chamber ([0003]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the inventory holder taught by D’Andrea to include a mounting device wherein a tray is mounted slidingly inside a sleeve as taught by Effernelli in order to hold the position of the tray inside a chamber ([0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743